
1st AMENDMENT AND LEASE EXTENSION AGREEMENT
Investacorp Group Inc — Suite 1100

THIS AMENDMENT AND LEASE EXTENSION AGREEMENT (this “Extension Agreement”) is
made and entered into as of the 22nd day of February 2016 to be effective as of
the 1st day of October 2015, by and between FROST REAL ESTATE HOLDINGS, LLC, a
Florida limited liability company (“Landlord”), and INVESTACORP GROUP, INC., a
Florida corporation (“Tenant”).

A. Landlord and Tenant have entered into that certain Office Lease dated October
1 , 2010 (the “Lease”), for premises described on Exhibit “A” attached thereto
(the “Premises”), in the building having an address of 4400 Biscayne Boulevard,
Miami, Florida 33137 (all capitalized but undefined terms used herein shall have
the meanings assigned to the same in the Lease).

B. The Lease, by its terms, expired on Septemper 30, 2015 (the “Prior Expiration
Date”) and the parties desire to extend the Lease, all on the terms and
conditions hereinafter set forth.

NOW, THEREFORE, in consideration of the mutual agreements herein contained, and
other good and valuable consideration, the receipt and sufficiency of which is
hereby acknowledged, the parties do hereby agree as follows:

1. Extension of Term. The expiration date of the Term of the Lease is hereby
extended from the Prior Expiration Date to September 30, 2020 in accordance with
the terms of the Lease. Accordingly, Section 1.6 of the Lease is hereby deleted
and replaced with the following:

“1.6. Term: The period from the Commencement Date through September 30, 2020,
with two (2) optional five (5) year extensions, which may be exercised as set
forth below.

(a) Provided no default then exists (beyond the applicable notice and/or grace
period and that then remains uncured), Tenant may renew this Lease for one
(1) additional period of five (5) years (the “First Extension Term”) on the same
terms provided in this Lease (except as set forth below), by delivering written
notice of the exercise thereof to Landlord at least one hundred and eighty
(180) days prior to the then expiration date of the Term of this Lease. Upon
Tenant’s timely notice of the exercise of the option to renew, the Lease shall
be extended on the same terms provided in this Lease, except as follows:

(i) The Rent payable during such First Extension Term shall be at Tenant’s then
current Rent, plus an increase of three and a quarter percent (3.25%) and,
thereafter, an increase of three and a quarter percent (3.25%) for each year of
the First Extension Term; and

(ii) Landlord shall lease to Tenant the Premises in their then current
condition, and Landlord shall not provide to Tenant any allowances (e.g., moving
allowance, construction allowance, tenant improvements allowance and the like)
or other tenant inducements.

Tenant’s right to extend the term of this Lease shall terminate if (i) this
Lease or Tenant’s right to possession of the Premises is terminated or
(ii) Tenant fails to timely exercise its option under this Section 1.6, time
being of the essence with respect to Tenant’s exercise thereof.

(b) Provided no default then exists (beyond the applicable notice and/or grace
period and that then remains uncured), Tenant may renew this Lease for a second
(2nd) additional period of five (5) years (the “Second Extension Term”) on the
same terms provided in this Lease (except as set forth below), by delivering
written notice of the exercise thereof to Landlord at least one hundred and
eighty (180) days prior to the expiration date of the First Extension Term. Upon
Tenant’s timely notice of the exercise of the option to renew, the Lease shall
be extended on the same terms provided in this Lease, except as follows:

(i) The Rent payable during such Second Extension Term shall be at Tenant’s then
current Rent, plus an increase of three and a quarter percent (3.25%) and,
thereafter, an increase of three and a quarter percent (3.25%) for each year of
the Second Extension Term;

(ii) Tenant shall have no further renewal options unless hereafter expressly
granted by Landlord in writing; and

(iii) Landlord shall lease to Tenant the Premises in their then current
condition, and Landlord shall not provide to Tenant any allowances (e.g., moving
allowance, construction allowance, tenant improvements allowance and the like)
or other tenant inducements.

Tenant’s right to extend the term of this Lease shall terminate if (i) this
Lease or Tenant’s right to possession of the Premises is terminated or
(ii) Tenant fails to timely exercise its option under this Section 1.6, time
being of the essence with respect to Tenant’s exercise thereof.”

2. Base Rent. Notwithstanding anything in the Lease to the contrary, including,
without limitation, Section 1.8 thereof, the Rent due for the Term of this Lease
from October 1, 2015 through September 30, 2020 based on rent area
totaling11,475 SF shall be as follows:

                  Lease Period in Months   Monthly Rent   Annual Rent
Oct 1, 2015 Through Sep, 30, 2016
  $ 35,022.67     $ 420,272.04  
Oct 1, 2016 Through Sep, 30, 2017
    36,160.91       433,930.92  
Oct 1, 2017 Through Sep, 30, 2018
    37,336.14       448,033.68  
Oct 1, 2018 Through Sep, 30, 2019
    38,549.56       462,594.72  
Oct 1, 2019 Through Sep, 30, 2020
    39,802.42       477,629.04  

Added charges: The terms and the annual adjustments as described in section 1.8
of the lease that were subsequently stipulated in the 1st Amendment dated
June 1, 2011 for added storage space amounting to 798.96 per month and the $750
charge for 10 additional regular parking totaling $1,548.96 per month (+
applicable sale tax) shall continue to prevail for the duration of this
agreement. In addition, the number of parking spaces based on the initial lease
and the subsequent 1st amendment totals 56 regular parking spaces and one VIP
reserved space. The number of Investacorp employees have since increased by 19
to a total of 75 FTE’s, reflecting an added charge totaling $1,425 per month.

No Brokers. Landlord and Tenant hereby represent and warrant to each other that
neither party has dealt with any real estate broker, finder or any other similar
party that may claim a commission or other similar compensation in connection
with this Extension Agreement. Each party shall indemnify the other from and
against all loss, cost and expense, including, without limitation, reasonable
attorneys’ fees, incurred by such other party as a result of the breach of this
representation.

Whole Agreement. This Extension Agreement sets forth the entire agreement
between the parties with respect to the matters set forth herein. There have
been no additional oral or written representations or agreements with respect
thereto. As extended and amended herein, the Lease between the parties shall
remain in full force and effect. In case of any inconsistency between the
provisions of the Lease and this Extension Agreement, the provisions of this
Extension Agreement shall govern and control. Under no circumstances shall this
Extension Agreement be deemed to grant any right to Tenant to further extend the
Lease.

Ratification. Except as otherwise modified by this Extension Agreement, the
Lease is unmodified and in full force and effect. As of the date each of
Landlord and Tenant executes this Extension Agreement, the respective Landlord
and Tenant acknowledges that the Lease is in full force and effect and that the
respective Landlord and Tenant has, and asserts no defenses to, or claims under
the Lease and that neither party hereto is in default of any of its obligations
under the Lease, as modified by this Extension Agreement. This Extension
Agreement may be executed in counterparts, all of which shall be deemed to be
one renewal, provided all of Landlord and Tenant have executed identical
counterparts. An electronically transmitted copy of this Extension Agreement and
any signatures thereon shall be considered for all purposes as originals.

[SIGNATURES APPEAR ON THE FOLLOWING PAGE]

IN WITNESS WHEREOF, the Landlord and Tenant have duly executed this Extension
Agreement as of the day and year first above written.

      WITNESSES:  
LANDLORD:
/s/ Dionne Smith


--------------------------------------------------------------------------------


Print Name: Dionne Smith  
FROST REAL ESTATE HOLDINGS, LLC, a Florida limited
liability company
By:      /s/ Steven D. Rubin—
   
 
Print Name:  
Name: Steven D. Rubin—
   
 
   
Title:     

      /s/ Asela Mantecon     TENANT:     }     INVESTACORP GROUP, INC., a
Florida corporation Print Name: Asela Mantecon     By: /s/ Patrick Farrell Print
Name:         Name: Patrick Farrell           Title:_President &
CEO______________           EXHIBIT “A”

PREMISES

FLOOR PLAN

[SEE ATTACHED PAGE]

